


Exhibit 10.5
Federal Signal Corporation
2005 Executive Incentive Compensation Plan (2010 Restatement)
Restricted Stock Unit Agreement


You have been selected to receive a grant of Restricted Stock Units pursuant to
the Federal Signal Corporation 2005 Executive Incentive Compensation Plan (2010
Restatement) (the “Plan”), as specified below:
Participant:________________________________________                                
Date of Grant:______________________________________                            
Number of Shares of Restricted Stock Units
Granted:__________________            
Restricted Stock Units shall vest: ___________________________________
________________________________________________________________________


This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.



FEDERAL SIGNAL CORPORATION
RESTRICTED STOCK UNIT
AWARD AGREEMENT NO. 2014


Federal Signal Corporation (the “Company”) established the Plan pursuant to
which options, stock appreciation rights, restricted stock and stock units and
performance shares covering an aggregate of 7,800,000 shares of the Stock of the
Company may be granted to Participants and directors of the Company and its
Subsidiaries;


The Board of Directors of the Company, and the Administrator of the Plan
appointed by the Board of Directors, has determined that the interests of the
Company will be advanced by encouraging and enabling certain of its employees to
own shares of the common stock of the Company, and that Participant is one of
those employees;


NOW, THEREFORE, in consideration of services rendered and the mutual covenants
herein contained, the parties agree as follows:


Section 1.    Definitions


As used in this Award Agreement, the following terms shall have the following
meanings:


A.    “Award” means the award provided for in Section 2.


B.    “Board of Directors” means the Board of Directors of the Company.


C.    “Change in Control” shall have the meaning ascribed to that term in the
Company’s Change in Control Policy.


D.    “Date of Award” of Restricted Stock Units means the date set forth on the
Award instrument applicable those Units.


E.    “Participant” means the individual shown as the recipient of an award of
Restricted Stock Units, as set forth on the Award instrument applicable those
Units.



1



--------------------------------------------------------------------------------




F.    “Permanent Disability” means Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.


G.    “Restricted Stock Unit” means the obligation of the Company to transfer
one share of Stock to Participant at the time provided in Section 6 of this
Award Agreement, provided such Restricted Stock Unit is vested at such time.


H.    “Stock” means the common stock of the Company.


I.    “Subsidiary” means any corporation or other legal entity, other than the
Company, in an unbroken chain of entities beginning with the Company if, at the
relevant date, each of the entities, other than the last entity in the unbroken
chain, owns stock or other comparable interests possessing fifty percent or more
of the total combined voting power of all classes of stock in one of the other
entities in such chain.


J.    “Vesting Date” means the date upon which the Restricted Stock Unit becomes
vested as set forth in either Section 4 or 5 of this Award Agreement.


Section 2.    Award    
    
Subject to the terms of this Award Agreement, the Company awarded to Participant
the number of Restricted Stock Units set forth on the Award instrument
applicable those Units, effective as of the Date of Award set forth on such
instrument.


This grant of Restricted Stock Units shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock Units or
other awards in the future under the Plan.
Section 3.    Bookkeeping Account


The Company shall record the number of Restricted Stock Units granted hereunder
to a bookkeeping account for Participant (the “Restricted Stock Unit Account”).
Participant’s Restricted Stock Unit Account shall be debited by the number of
Restricted Stock Units, if any, forfeited in accordance with Section 4 and by
the number of shares of Stock transferred to Participant in accordance with
Section 6 with respect to such Restricted Stock Units. Participant’s Restricted
Stock Units also shall be adjusted from time to time for stock dividend, stock
splits and other such transactions in accordance with Section 10.


Section 4.    Vesting


Subject to the accelerated vesting provisions provided below, the Restricted
Stock Units shall vest on the third anniversary of the Date of Award, if
Participant remains employed by the Company or its Subsidiaries through such
date.


If, while employed by the Company or its Subsidiaries, the Participant dies or
experiences a Permanent Disability before the third anniversary of the Date of
Award, all of the Restricted Stock Units granted pursuant to Section 2 shall be
fully vested on the date of such death or Permanent Disability, as applicable.


If, while the Participant is employed by the Company or its Subsidiaries, a
Change in Control occurs, all of the Restricted Stock Units granted pursuant to
Section 2 shall be fully vested on the date of such Change in Control.
    
In the event of the termination of employment of Participant with the Company
and its Subsidiaries for any other reason before the third anniversary of the
Date of Award, all Restricted Stock Units that are not vested at the time of
such termination of employment (after first taking into account the accelerated
vesting provisions of this Section 4 and Section 5 below) shall be forfeited.


Section 5.    Acceleration of Vesting in the Event of Divestiture of Business
Segment


In the event that the “Business Segment” (as that term is defined in this
Section below) in which the Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s employment with the Company and its Subsidiaries for any reason,
the Restricted Stock Units shall be fully vested on the Divestiture Date.
 

2



--------------------------------------------------------------------------------




For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems Group, Fire Rescue, and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated.


For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:


(a)
When used with reference to the sale of stock or other securities of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, the sale, exchange, transfer,
distribution or other disposition of the ownership, either beneficially or of
record or both, by the Company or one of its Subsidiaries to “Nonaffiliated
Persons” (as that term is defined in this Section below) of 100% of either (i)
the then-outstanding common stock (or the equivalent equity interests) of the
Business Segment or (ii) the combined voting power of the then-outstanding
voting securities of the Business Segment entitled to vote generally in the
election of the board of directors or the equivalent governing body of the
Business Segment;



(b)
When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or



(c)
When used with reference to the sale of the assets of the Business Segment, the
sale, exchange, transfer, liquidation, distribution or other disposition of all
or substantially all of the assets of the Business Segment necessary or required
to operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date.



For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.


Section 6.    Distribution of Shares


Subject to the provisions below, shares of Stock equal to the number of
Restricted Stock Units credited to the Restricted Stock Unit Account of
Participant shall become distributable on the Vesting Date.
    
Actual distribution of shares of Stock with respect to vested Restricted Stock
Units will occur as soon as administratively feasible, but in no event more than
sixty (60) days after such shares become distributable as described in this
Section 6.


Section 7.    Stockholder Rights


Participant shall not have any of the rights of a stockholder of the Company
with respect to Restricted Stock Units, such as the right to vote or the right
to dividends.


Section 8.    Beneficiary Designation


Participant may designate a beneficiary or beneficiaries (contingently,
consecutively, or successively) to receive any benefits that may be payable
under this Award Agreement in the event of Participant’s death and, from time to
time, may change his or her designated beneficiary (a “Beneficiary”). A
Beneficiary may be a trust. A Beneficiary designation shall be made in writing
in a form prescribed by the Company and delivered to the Company while the
Participant is alive. If there is no designated Beneficiary surviving at the
death of a Participant, payment of any death benefit of the Participant shall be
made to the persons and in the proportions which any death benefit under the
Federal Signal Corporation Participants’ Retirement Savings Plan is or would be
payable.



3



--------------------------------------------------------------------------------




Section 9.    Units Non-Transferable


Restricted Stock Units awarded hereunder shall not be transferable by
Participant. Except as may be required by the federal income tax with-holding
provisions of the Code or by the tax laws of any State or foreign sovereign, the
interests of Participant and his Beneficiaries under this Award Agreement are
not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by Participant or a Beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.


Section 10.    Adjustment in Certain Events


If there is any change in the Stock by reason of stock dividends, split-ups,
mergers, consolidations, reorganizations, combinations or exchanges of shares or
the like, the number of Restricted Stock Units credited to Participant’s
Restricted Stock Unit Account shall be adjusted appropriately so that the number
of Restricted Stock Units credited to Participant’s Restricted Stock Unit
Account after such an event shall equal the number of shares of Stock a
stockholder would own after such an event if the stockholder, at the time such
an event occurred, had owned shares of Stock equal to the number of Restricted
Stock Units credited to Participant’s Restricted Stock Unit Account immediately
before such an event.


Section 11.    Tax Withholding


The Company shall not be obligated to transfer any shares of Stock until
Participant pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of Participant with respect to such shares. Participant
may elect to have such withholding satisfied by a reduction of the number of
shares otherwise transferable under this Award Agreement at such time, such
reduction to be calculated based on the closing market price of the Stock on the
day Participant gives written notice of such election to the Company.


Section 12.    Section 409A


This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). However, notwithstanding any other provision of
the Plan or this Award Agreement, if at any time the Administrator of the Plan
determines that this Award (or any portion thereof) may be subject to Section
409A, the Administrator of the Plan shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan or this Award
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator of the Plan determines are necessary or appropriate either for
this Award to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.
Section 13.    Source of Payment


Shares of Stock transferable to Participant, or his Beneficiary, under this
Award Agreement may be either Treasury shares, authorized but unissued shares,
or any combination of such stock. The Company shall have no duties to segregate
or set aside any assets to secure Participant’s right to receive shares of Stock
under this Award Agreement. Participant shall not have any rights with respect
to transfer of shares of Stock under this Award Agreement other than the
unsecured right to receive shares of Stock from the Company.


Section 14.    Continuation of Employment
This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company or its Subsidiaries, nor shall this
Award Agreement interfere in any way with the Company’s or its Subsidiaries’
right to terminate the Participant’s employment at any time.
Section 15.     Amendment


This Award Agreement may be amended by mutual consent of the parties hereto by
written agreement.



4



--------------------------------------------------------------------------------




Section 16.    Governing Law


This Award Agreement shall be construed and administered in accordance with the
laws of the State of Illinois, without giving effect to principles of conflict
of law.















































































































5



--------------------------------------------------------------------------------




FEDERAL SIGNAL CORPORATION
RESTRICTED STOCK UNIT


BENEFICIARY DESIGNATION




Participant:__________________________________        Social Security
No.:_______________________        
Address:    ____________________________________        Date of
Birth:____________________________        
___________________________________________        
                        
Participant hereby designates the following individual(s) or entity(ies) as his
or her beneficiary(ies) pursuant to Federal Signal Corporation 2005 Executive
Incentive Compensation Plan (2010 Restatement) (Insert Name, Social Security
Number, Relationship, Date of Birth and Address of Individuals and/or fully
identify any trust beneficiary by the Name of the Trust, Date of Execution of
the Trust, the Trustee’s Name, the address of the trust, and the employer
identification number of the trust):


Primary Beneficiary(ies)


__________________________________________________________


__________________________________________________________                                    
                            
Contingent Beneficiary(ies)


__________________________________________________________


__________________________________________________________                                                        
                        
The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by the Company, all in such manner as specified by
the Company from time to time, or on a future date specified by any such new or
amended Beneficiary Designation form.


IN WITNESS WHEREAS, the Participant has executed this Beneficiary Designation on
the date designated below.




Date: _________________,
____        _____________________________________        
Signature of Participant


Received:
FEDERAL SIGNAL CORPORATION




Date: _________________, ____             By:
_________________________________________________                             





6

